DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on June 9, 2021 in which claims 1-9, 12-18, and 21-23 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Systems and methods for annotating datasets.  The closest prior art Ali et al. (US 2019/0079978 Al), and HE et al. (US 2016/0350369 Al, either singularly or in combination, fail to anticipate or render obvious the recited features “determining a column of a first database table to be annotated, the first database table including a set of columns and rows of a dataset; using a trained machine learning model: determining a typeclass that applies to the column of the first database table, wherein the typeclass describes values stored in the column; annotating the column based on the determined typeclass; determining that the typeclass also applies to a second column included in a second database table in response to a probability of a correspondence between respective data values and data formats in the column and the second column satisfying a threshold; determining, to join the column and the second column in response to: the determination that the typeclass also applies to the second column; and a historical frequency of joining the first column and the second column  exceeding a second threshold, the historical frequency comprising a degree of recency of a previous join operation between the column and the second column; and joining, in response to the determination to join the column and the second column, the column and the second column.” Specifically the historical frequency of joining the columns and exceeding a second threshold, comprising a degree of recency of a previous join operations between both columns, joined in response.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-9, 12-18, and 21-23 allowable.

After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Castellanos et al (US 2011/0047525) relates to QUALITY-DRIVEN ETL DESIGN OPTIMIZATION, specifically by For example, a join operator at the conceptual level can be annotated with information stating a high requirement for freshness. This information can indicate at the physical level a choice of a physical implementation for join, such as may be suitable for a real-time environment.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158